Title: From Benjamin Franklin to Thomas Barclay, 12 February 1782
From: Franklin, Benjamin
To: Barclay, Thomas


Sir,
Passy, Feb. 12. 1782.
I received duly yours of the 3d. Inst. and I am enrag’d to find that after I had been inform’d the Goods were delivered to you, and had in Consequence paid Punctuably all the Bills, Messrs. de Neufville should attempt to stop these bought of Gillon. These new Demands have been artfully kept out of Sight till now. There is more Roguery it seems in that Country than I imagined. Neither Col Laurens nor Captain Jackson left with me the Contract made with Gillon; But the Bills of Exchange drawn in his Favour by Jackson, and accepted and paid by me, are Proofs of the Goods having been paid for, as we had no other Concern with Gillon’s affairs. The Value is near 10,000£ Sterling.
I know not what to say at present with Regard to your Proposition of my putting into your Hands 150,000 Livres at once. You give indeed a good Reason for it so far as relates to yourself, viz “that you are really afraid that from my Situation, and from the Manner I am drawn upon from America, my Embarrasments in Money-Matters may encrease”. You will allow that it is natural for me to have for the same Reasons the same Apprehensions, and to endeavour to avoid these Embarrasments as much as possible, by not complying with your Request; more especially as I find by Mr. Morris’s last Letters that he imagines a Sum in my Disposition vastly greater than the Fact, in Consequence of which he has already given me Orders far beyond my Abilities to comply with. I submit it therefore to your Consideration whether we had not better Store those Goods in Holland, at present, acquaint him with their Situation, and request him to send Vessels for them; rather than put ourselves to the Inconvenience of buying Ships as you propose to carry them, which Ships we may not be able to pay for. and considering the Quantities gone & going from this Country, these Goods will Probably not be so much wanted, as that the Delay will be greater Prejudice to our Affairs than my Protesting Congress Bills would occasion. In a few Days I shall be able to write you more explicitly on this Head, In the mean time I Could wish you not to engage in the Purchase of those Ships; tho’ you may be assured that I shall do all that I can find by any Means in my Power to aid you in your Operations. With much Esteem, I have the honour to be, Sir, &c.
M. Barclay.
